UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported):September 5, 2013 Turbine Truck Engines, Inc. (Exact name of small business issuer as specified in its charter) Nevada 333-109118 59-3691650 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 46600 Deep Woods Road, Paisley, Florida 32767 (Address of principal executive offices) 386-943-8358 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CF$ 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective August 20, 2013, the Company amended its Articles of Incorporation filed with the Nevada Secretary of State, to reflect the Board of Directors adoption of a resolution, consented to by those holding a majority of the common shareholder votes, which increased the authorized common stock of the company to 499,000,000 shares of common stock, having a par value of $.001. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit Description 3(i) Certificate of Change filed with Secretary of State of Nevada on 8/20/13 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Turbine Truck Engines, Inc. Dated: September 5, 2013 By: /s/ Michael H. Rouse Michael H. Rouse, CEO 3
